09/15/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 21-0101


                                      DA 21-0101
                                   _________________



IN THE MATTER OF:

S.K.,                                                              ORDER

             A Youth in Need of Care.


                                   _________________

        Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
        The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Robert J. Whelan, District Judge.

                                                  For the Court,




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                September 15 2021